Title: Enclosure: Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard to William Short, 8 September 1791
From: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas
To: Short, William



Amsterdam 8 September 1791
Sir

We have before us your respected favors of 28 Ulto. and 3d Instant, the latter rendering that Justice to our Views, in the Conduct of the last Loan for Six Millions, which they merit, and that Circumstances are fast developing the extreme Propriety of, since the probable Acceptance of the French Constitution by the King, greatly augments the hopes and expectations of People here, in a rapid Rise of the Exchange as well as of the Public Funds of that Country: The Effects have begun to operate and will speedily extend their Influence, Wherefore We have this date bought all the good Bills upon Paris We could collect, to the Amount of £ 642.896. 9. 9 that We remit per this Post to the Commissaries of the National Treasury, to be placed to the Credit of the United-States; And We shall lose no opportunity of securing good Paper to the Amount of One and an half Million You desire use to remit; A Disposal We are able immediately to fulfill and even to exceed if you direct, solely owing to the Loan being for so large a Sum; Whereby the United-States will most probably, profit infinitely more by the favorable Exchange, than by any saving in the Charges, triffling to them, altho’ essential to us in every Point of View.

Our Disposition, to evince our Zeal and Attachment, to the Interests of the United-States, and our sincere Wish to oblige you Sir, would induce us to any Complaisance or sacrifice, that could be effected, without resigning what is essentially due to ourselves; On the other hand We trust in return to be treated with Justice. All We desire and that is requisite, to demonstrate that our Charges of Four per Cent are not susceptible of any deduction, having been founded upon the lowest Calculation for the Nature of the Business, and being precisely what You agreed to allow us for the Loan of 2½ Millions, on calculating the Premium of the Undertakers at only 1½ per Cent.
Waving any particular Reply, to your Objections against the Expressions of our Letter to Mr. Secretary Hamilton, as they will be corroborated by the following series of Facts, We proceed to call to your Recollection, that,
On your Arrival here, We asked the same Charges for the future Loans, as We had received upon the One of Three Millions, which were 4½ pr. Cent altho’ the Premium to the Undertakers was but 1½ per Cent, the lowest We could flatter ourselves to obtain it for: We contended as is really the case, that no Power borrowed Money here upon such cheap Terms: Yet, to place beyond the possibility of a Doubt, our sincere Wish & Zeal to serve the United-States, We acceeded to your pressing Efforts, to obtain One half per Cent Reduction upon the Charges. At the Moment of our doing it, there was no question, nor could it exist in Your or Our Ideas, that the Loans to be raised by us at those Charges, would be at an higher premium than 1½ per Cent; A Truth established beyond equivocation, as We informed the Secretary of the Treasury of the Terms, thus, “4 per Cent that We fixed with Mr. Short to do the Business for; We at that time calculated to give but 1½ pr. Cent premium to the Undertakers, but when It was question of only a Sacrifice of our Interest, to accelerate Mr. Short’s Wish to open the Loan immediately, We did not balance a Moment to make it, by allowing Two per Cent premium, the least, We could obtain the Money for.”

From this clearly results, What our Memories likewise perfectly retain
That, the Reduction of one Half per Cent Charges, was on the supposition of the future Loans, being raised by us at 1½ per Cent promd. to the Undertakers.
Thus, It was calculated between You & us, that our Profits were to be upon the Basis of 4 per Cent Charges, when the premium was 1½ per Cent.
That, they were rendered less solely by our giving the Undertakers 2 per Cent premium, to accelerate and secure the Loan of 1 March, was a Sacrifice of One Half per Cent of our acquired and covenanted Profits with you, in order not to procrastinate longer the Completing of your Wishes.
The Difference then between us, is only, Whether, We are to be allowed the Charges You agreed We should enjoy on the Loan of 2½ Millions, Or, Whether You shall avail yourself, of our having sacrificed Part of our acquired Right in that Instance, purely & solely to oblige you and accomplish your Views, as a Motive and Ground for your depriving us of it in the present; No Sir, We cannot think You will strive to maintain it; for if We had not paid 2 p ct. Prem on the last Loan, You would have had no pretext whatever, to expect a Reduction of Charges on the present One, especially when you will recollect that our giving One Half per Cent extra Premium was merely to evince our Desire to oblige you: We are therefore persuaded a further and more calm Investigation of the Subject, will convince you of the propriety and justice, of your desisting from your Endeavors, to convert our Deference and Complaisance towards you, into a Weapon to wound our own Interests and destroy our Rights; And consequently, that you will consider the Charges upon the Loan of 2½ Millions as agreed & fixed with you, to be the Standard for those of Six Millions; And not what our Profits on that Business were unexpectedly both to you and us reduced to, by our sacrifice to oblige in that Instance.
Having always viewed the Matter in this Light, We naturally & justly concluded, Your Limitation of the present Loan upon account of Charges, originated from a false Conception of the subject, by removing which We overcame the Objection; And growing more and more convinced of the propriety & Justice of our Conduct, in proportion as We revolve it in our Minds, We must persevere in maintaining our Right.
We beg of you Sir, to dispense, our replying fully to the Calculations, by which you look upon our Commission as the Labor of Mechanics: In this Point of View, We should certainly be more than amply rewarded, Which We assure you We are not, considering what others receive for the Negotiation of Loans here, A Business that every One is not competent to, any more than It would be safe to trust every One with it. The Allowance upon these Transactions, is always a per Centum upon their Amount, And is no more proportioned or applicable to the payment for a Mechanical Labor, than is the Influence necessary to their success, or the Responsibility lodged in the Persons who execute them, without taking into account the great Risques attending the Manutention of such large sums.
We will chearfully forward the Secretary of the Treasury, Copy of our Letter to you of 22 Ulto, But shall not dispatch it, until We have your Approbation to accompany it with a Copy of the present.
We are respectfully   Sir   Your most obedient and very humble servants
Wilhem & Jan WillinkN & J. Van Staphorst & Hubbard Willm. Short Esqr.
